

116 HCON 66 IH: Urging all nations to outlaw the dog and cat meat trade and to enforce existing laws against such trade.
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 66IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Hastings (for himself and Mr. Buchanan) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONUrging all nations to outlaw the dog and cat meat trade and to enforce existing laws against such
			 trade.
	
 Whereas a bipartisan domestic prohibition on the consumption or trade of dog and cat meat was included in section 12515 of the Agriculture Improvement Act of 2018 (Public Law 115–334), which was enacted on December 20, 2018;
 Whereas the consumption of dog meat has occurred throughout the world, primarily in Asia; Whereas established dog meat markets still exist today;
 Whereas Humane Society International, Animals Asia Foundation, and others estimate that 30,000,000 dogs and 10,000,000 cats die annually worldwide as a result of the dog and cat meat trade;
 Whereas due to a traditional belief that high adrenaline levels produce tender meat and increase supposed health benefits, dogs killed for their meat may be intentionally subjected to extreme fear and suffering through hanging and bludgeoning;
 Whereas there have been reports of abuse, poor living conditions, and cruel slaughtering techniques for dogs and cats farmed for their meat;
 Whereas many dogs and cats die during transport to slaughterhouses after days or weeks crammed into small cages on the back of vehicles without food or water, and others suffer illness and injury during transport;
 Whereas the extreme suffering of dogs and cats at such slaughterhouses and on transportation trucks would breach anti-cruelty laws in the United States, such as the Animal Welfare Act (7 U.S.C. 2131 et seq.) and the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.);
 Whereas many government officials, civil society advocates, and activists are working to end the dog and cat meat trade on anti-cruelty and public health grounds, and the Governments of Singapore, Taiwan, and Hong Kong have passed laws banning the slaughter of dogs for meat consumption;
 Whereas the World Health Organization has linked the dog meat industry to human outbreaks of trichinellosis, cholera, and rabies;
 Whereas those involved in the dog meat industry are at an increased health risk for zoonotic diseases, such as rabies, which can transfer from dogs to humans through infectious material such as saliva;
 Whereas the spread of disease may be exacerbated by unsanitary conditions of slaughter and by the sale of dog meat at open-air markets and restaurants; and
 Whereas the World Health Organization and the Global Alliance for Rabies Control have both acknowledged the link between the spread of rabies and the dog meat trade which sees large numbers of dogs of unknown disease status moved vast distances: Now, therefore be it
	
 That Congress— (1)calls for an end to the consumption and trade of dog and cat meat on cruelty and public health grounds;
 (2)urges all nations with a dog and cat meat trade to adopt and enforce laws banning the consumption and trade; and
 (3)affirms the commitment of the United States to advancing the cause of animal protection and animal welfare, both domestically and around the world.
			